Citation Nr: 1001983	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-17 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder, 
degenerative disc disease of L5-S1 with central herniation.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
degenerative disc disease of L5-S1 with central herniation.

In August 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ).  Thereafter, in April 
2009, the case was remanded for additional evidentiary 
development.  Regrettably, however, not all requested 
development was accomplished.  Consequently, the appeal must 
once again be remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Board's April 2009 remand, it was noted that 
outstanding VA medical records exist which had not been 
associated with the claims file.  The Veteran testified at 
his hearing that he had received treatment for his back 
disability at (i) the VA outpatient treatment clinic in 
Flagstaff, Arizona, from 2001 to 2004; (ii) at the 
Albuquerque VA Medical Center (VAMC) from June 2007 to the 
present; and (iii) at the VA outpatient clinic in Gallup from 
2004 to 2005.  His claims file, however, only contains 
records from the VA facility in Gallup from January 2006 to 
March 2007.  

In light of these apparent outstanding VA medical records, 
the Board requested that the RO/AMC obtain these records, as 
required by law.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, notice of the existence of these additional VA 
treatment records).  See also 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1), (c)(2); VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's 
(AOJ's)] failure to consider records which were in VA's 
possession at the time of the decision, although not actually 
in the record before the AOJ, may constitute clear and 
unmistakable error."). 

To date, however, no attempt has been made to obtain these 
records.  Another remand is therefore required.  See Stegall 
v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand 
by the Board imposes upon the Secretary of VA a concomitant 
duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA outpatient treatment 
clinic in Flagstaff, Arizona, and 
request all medical records pertaining 
to the Veteran from 2001 to the 
present; the Albuquerque VAMC and 
request all medical records from 2007 
to the present; and the Gallup VA 
clinic and request all medical records 
from 2004 to 2006.  If these records 
are unavailable or the search for these 
records otherwise yields negative 
results and further attempts to obtain 
these records would be futile, then 
this must be clearly documented in the 
claims file and the Veteran 
appropriately notified.  See 38 C.F.R.       
§ 3.159(c)(2).

2.  Then, in light of the additional 
evidence, readjudicate the claim for 
service connection for degenerative 
disc disease of L5-S1 with central 
herniation.  If the claim is not 
granted to the Veteran's satisfaction, 
send him a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


